office_of_chief_counsel internal_revenue_service memorandum number release date supersedes memorandum dated date cc corp b04 ---------------- posts-140102-12 third party communication none date of communication not applicable uilc date date to ---------------- internal revenue_agent - -------------- large business international division communications technology media industry from mark jennings branch chief cc corp b01 office of associate chief_counsel corporate subject posts-140102-12 legend taxpayer or lossco ----------------------------------------------------------------------------- date a --------------------------- a b c d e ----------------- ------------------ ------------------ ------------------ ------------------- year x ------- posts-140102-12 dear ------- you requested assistance with preparing a response to the protest of the taxpayer of date protest below is our response issue whether sec_382 treats a loss corporation’s recognized_built-in_loss rbil as a net_operating_loss for the year in a determination separate from the computation of taxable_income or net_operating_loss for that year under sec_63 and sec_172 the annual tax computation so that the nol can be carried back to a pre-change year rbil is defined in sec_382 and h b sec_382 provides the term ‘recognized built-in loss’ means any loss recognized during the recognition_period on the disposition of any asset except to the extent the new_loss_corporation establishes that- i such asset was not held by the old_loss_corporation immediately before the change_date or ii such loss exceeds the excess of- i the adjusted_basis of such asset on the change_date over ii the fair_market_value of such asset on such date such term includes any amount allowable as depreciation amortization or depletion for any period within the recognition_period except to the extent the new_loss_corporation establishes that the amount so allowable is not attributable to the excess described in clause ii sec_382 provides deduction items any amount which is allowable as a deduction during the recognition_period determined without regard to any carryover but which is attributable to periods before the change_date shall be treated as a recognized_built-in_loss for the taxable_year for which it is allowable as a deduction sec_63 provides except as provided in subsection b for purposes of this subtitle the term taxable_income means gross_income minus the deductions allowed by this chapter other than the standard_deduction subsection b refers to individuals who do not itemize their deductions and is not relevant to this discussion sec_172 provides for purposes of this section the term net_operating_loss means the excess of the deductions allowed by this chapter over the gross_income such excess shall be computed with the modifications specified in subsection d posts-140102-12 without limitation under sec_382 or whether the rbil is taken into account in the annual tax computation as limited under sec_382 so that the taxable_income or net_operating_loss for the year is a higher or lower amount than otherwise as the case may be and thereafter any resulting net_operating_loss can be carried to either a pre-change or post-change_year without limitation under sec_382 conclusion nothing in sec_382 treats an rbil as a net_operating_loss for the year in a determination separate from the annual tax computation for the year sec_382 provides the amount of the taxable_income of any new_loss_corporation for any post- change year which may be offset by pre-change losses shall not exceed the sec_382 limitation for such year the sec_382 limitation applies to an rbil in the same manner as it does to loss carryforwards but in the rbil’s capacity as an item of deduction in a post-change tax_year that is to be taken into account in that year’s annual tax computation whether the limited rbil is used to reduce taxable_income or to increase net operation loss-both are examples of offsetting post-change taxable_income within the meaning of sec_382 if the result of the annual tax computation is a net_operating_loss then the limited rbil has the effect of making the net_operating_loss a lesser amount than it otherwise would have been thereafter the reduced net_operating_loss can be carried to either a pre-change or post-change_year without limitation under sec_382 facts the loss_corporation lossco is a c_corporation and the common parent of a consolidated_group on date a lossco experienced an ownership_change within the meaning of sec_382 protest pincite lossco had a net_unrealized_built-in_loss the modifications referenced in subsection d include that a net_operating_loss_deduction cannot be taken into account in the annual tax computation for the year it is being carried to all section references are to the internal_revenue_code_of_1986 as amended unless otherwise indicated sec_382 provides except as otherwise provided in this section the sec_382 limitation for any post-change_year is an amount equal to --- a the value of the old_loss_corporation multiplied by b the long-term tax exempt rate sec_382 provides that an ownership_change occurs if immediately after any owner shift involving a 5-percent_shareholder or any equity structure shift- a the percentage of stock of the loss_corporation owned by or more 5-percent shareholders has increased by more than percentage posts-140102-12 nubil within the meaning of sec_382 in excess of dollar_figurea id in year x of the recognition_period the 5-year period beginning on the change_date as defined in sec_382 lossco had a sec_382 limitation as defined in sec_382 of dollar_figureb rbil as defined by sec_382 of dollar_figurec and rbil in excess of the sec_382 limitation excess rbil of dollar_figured dollar_figurec minus dollar_figureb protest pincite also in year x lossco incurred a net_operating_loss before taking any of the rbil into account id and lossco represents that it was eligible to elect to carryback net operating losses five years pursuant to sec_172 protest pincite on its year x tax_return as originally filed taxpayer deducted rbils of dollar_figureb protest pincite taxpayer originally filed a carryback claim for its net_operating_loss of dollar_figuree that included dollar_figureb of rbil and has received refunds related to that claim taxpayer now seeks to obtain an additional tax_refund from carrying back from year x excess rbil losses of dollar_figured points over b the lowest percentage of stock of the loss_corporation or any predecessor_corporation owned by such shareholders at any time during the testing_period there is an owner shift involving a 5-percent_shareholder if- a there is any change in the respective ownership of stock of a corporation and b such change affects the percentage of stock of such corporation owned by any person who is a 5-percent_shareholder before or after such change letter of -------------------------- from ---------------------- director-taxes for taxpayer to -------------------- irs agent pincite id posts-140102-12 example illustrating results of irs and taxpayer positions the following example illustrates the application of sec_382 to the loss corporation’s annual tax computation and shows how taxpayer’s construct departs from those rules assume that the loss_corporation has rbils for the year of dollar_figure the sec_382 limitation is dollar_figure and there are no nol carryforwards or carrybacks to the year z tax_year irs - taxable_income loss under sec_63 sec_172 taxpayer’s construct operating income rental income royalty income gross_income dollar_figure depreciation expense non-rbil rbil loss up to sec_382 limit allowable deductions annual tax computation nol dollar_figure year z part i part year z dollar_figure year z -- rbil nol add rbil nol nol for the year excess rbil disallowed deduction dollar_figure-dollar_figure carryforward under h dollar_figure excess rbil dollar_figure unused limitation dollar_figure unused lim dollar_figure taxpayer does not include the rbil in its annual tax computation but treats it as an additional nol for the year the difference -for purposes of applying the sec_382 limitation the irs includes a limited amount of rbil in the annual tax computation irrespective of whether that calculation apart from the rbil produces taxable_income or a net_operating_loss taxpayer does not apply the sec_382 limitation to the rbil as an item of deduction in the annual tax computation but instead in applying the sec_382 limitation treats the rbil as a separately determined nol all other differences between the irs’s computation and taxpayer’s computation flow from this one difference in treatment the facts used are similar to taxpayer’s example in its protest pincite posts-140102-12 as a result the irs’s approach results in excess rbil that must be carried forward under sec_382 subject_to the sec_382 limitation whether or not the annual tax computation apart from the rbil results in taxable_income or net_operating_loss with taxpayer’s approach excess rbil only occurs if apart from rbil the annual tax computation results in positive taxable_income if not then taxpayer argues that sec_382 does not apply at all because taxpayer is treating the rbil as a separately determined nol taxpayer’s position taxpayer maintains that sec_382 applies to treat an rbil as if such loss were a pre-change_loss protest pincite therefore taxpayer does not include the rbil in the annual tax computation but instead applies sec_382 with respect to rbils in the same fashion that it applies with respect to net operating losses nols that are pre-change losses protest pincite taxpayer provides sec_382 creates no new substantive rule governing the use of pre- change losses rather it affects only the scope of losses to be treated as pre- change losses in the case of a loss_corporation with a nubil and the amount of the sec_382 limitation in the case of a loss_corporation with a nubig treating an rbil ‘as if such loss were a pre-change loss’ limits the amount of sec_382 provides if a deduction for any portion of a recognized_built-in_loss is disallowed for any post-change_year such portion- a shall be carried forward to subsequent taxable years under rules similar to the rules for carrying forward of net operating losses but b shall be subject_to limitation under this section in the same manner as a pre-change_loss the conference_report provides that under the conference agreement the amount of any recognized_built-in_loss that exceeds the sec_382 limitation for any post-change_year must be carried forward not carried back under rules similar to the rules applicable to net_operating_loss carryforwards and will be subject_to the special limitations in the same manner as a pre-change_loss h_r rep no 99th cong 2nd sess at ii-191 sec_382 provides if the old_loss_corporation has a net_unrealized_built-in_loss the recognized_built-in_loss for any recognition_period_taxable_year shall be subject_to limitation under this section in the same manner as if such loss were a pre-change_loss posts-140102-12 taxable_income for any post-change_year that such rbil may offset under sec_382 protest pincite taxpayer acknowledges that taxable_income should be computed under sec_63 and sec_172 as provided for in sec_382 for purposes of sec_382 but incorrectly assumes that sec_382 has taken rbils out of the annual tax computation taxpayer therefore argues that something would have to put rbils back in the annual tax computation but concludes that nothing does taxpayer provides sec_382 does not contain or incorporate by reference a modification to the definition of ‘taxable income’ that adds back rbils without such a modification however sec_382 arguably would never limit the ‘taxable income’ for any post-change_year that could be offset by rbils since the amount of such rbils generally would have already have been taken into account in the computation of taxable_income within the meaning of sec_63 thus for purposes of this protest taxpayer agrees that the proper construction of sec_382 is that ‘taxable income’ for sec_382 purposes is computed without regard to rbils sec_382 therefore applies with respect to rbils in the same fashion that it applies with respect to nols that are pre-change losses protest pincite under taxpayer’s construction if taxpayer apart from its rbil had positive taxable_income as a result of its annual tax computation for the year the rbil being treated as an nol carryforward would offset any of the positive taxable_income subject_to the sec_382 limitation if the limitation applies so that some of the rbil could not be used in that year the part not allowed would carry over to the next year in the same manner as an nol carryforward taxpayer maintains that sec_382 does not alter any of these results and that its position is consistent with sec_382 protest pincite in contrast if taxpayer apart from its rbil had a net_operating_loss as a result of its annual tax computation for the year taxpayer would treat the entire rbil as a separately determined nol for the year taxpayer argues that sec_172 first applies to not allow the rbil to be used to create or increase a net_operating_loss for the year so that there is no deduction to which sec_382 may apply and so sec_382 is not disallowing its use taxpayer then combines this rbil nol with the actual nol for the year and argues that the combine nols for that year may be carried back or carried forward under the normal carryback and carryover rules of sec_172 protest pincite taxpayer argues that sec_172 requires the full amount of an nol to be carried back without being subject_to the sec_382 limitation protest pincite and taxpayer also argues it did not absorb any of its sec_382 limitation for the year so that the whole limitation would carry over to the next year posts-140102-12 taxpayer also argues that carrying back an rbil from a post-change_year to a pre-change year to obtain a tax_refund in that pre-change year is not subject_to the sec_382 limitation because the sec_382 limitation only applies to limit the rbil’s use against post-change income not against pre-change income protest pincite taxpayer argues sec_382 is meant to restrict the trafficking of nols it does so by limiting the amount of taxable_income following an ownership_change that can be offset with pre-change losses to an after-tax risk-free rate of return on the value of the corporation’s equity consistent with this scheme and basic intent the statute does not mention or even refer to carrybacks but rather addresses only carryforwards sec_382 as a whole is inapplicable to carrybacks to pre-change years protest pincite irs rebuttal congress’ intention in enacting sec_382 was to address the potential for loss trafficking from the presence in the law of a federal_income_tax system that requires an annual_accounting_period nol carryforward and carryback rules which provide for an income and loss averaging function and the free transferability of lossesdollar_figure the legislative_history shows that while preserving the averaging function was important to the drafters they were also concerned that w ith completely free transferability of tax losses the carryover provisions become a mechanism for partial recoupment of losses through the tax system through which the federal government would effectively be required to reimburse a portion of all corporate tax losses r egardless of the merits of such a reimbursement program after reviewing the various options for how best to limit loss trafficking the drafters determined that changes in a loss corporation’s stock ownership continue to be the best indicator of a potentially_abusive_transaction in such cases the new shareholders could contribute income-producing assets or divert income opportunities to the loss_corporation and thereby the corporation would obtain greater utilization of h_r rep no 99th cong 1st sess pincite citing h_r rep no 83d cong 2d sess accord s rep no 99th cong 2d sess pincite s rep no pincite id pincite accord h_r rep no pincite posts-140102-12 nol carryforwards from pre-change years than it could have had there been no change in ownershipdollar_figure limiting the use of pre-change losses in the post-change period was appropriate when shareholders who bore the economic burden of the loss corporation’s pre-change losses no longer held a controlling_interest in the corporationdollar_figure accordingly congress set the limitation based on an objective measure of what the assets of the loss_corporation at the time of the ownership_change could earn annually in the post-change period congress then used this amount as the limitation at which the new owners could use the losses so that the new owners would not obtain tax benefits greater than the old owners because congress was concerned with reducing the number of circumstances in which losses attributable to the period before the ownership_change could be used as a device for transferring tax benefits it also limited the use of rbils in the post-change years as set forth under sec_382 the drafters reasoned that an rbil should not escape the sec_382 limitation merely because it is recognized after an ownership_change because if it had been recognized before the ownership_change it would have been part of a pre-change_loss carryforward and would be subject_to the sec_382 limitationdollar_figure applying the sec_382 limitation against the rbil in the annual tax computation sets the amount of the tax_benefit that the new owners can obtain from the use of the rbil if rbils are wrongly excluded from the annual tax computation such that the sec_382 limitation is not applied to the rbil in its capacity as an item of deduction what should be treated as disallowed excess rbil will be part of a post-change_year nol this nol could then be carried to another tax_year whether pre-change or post-change to obtain a tax_benefit from the use of losses in excess of the sec_382 limitation there is no special computation of taxable_income or loss under sec_382 that applies in the case of rbils sec_382 is set forth in the internal_revenue_code at subtitle a chapter subchapter_c and is subject_to the definition of taxable_income or net_operating_loss under sec_63 and sec_172 as confirmed by sec_382 nothing in sec_382 takes an rbil to the extent of the sec_382 limitation that is to the extent of an allowed deduction out of the loss corporation’s annual tax computation for the year sec_382 clearly describes the excess rbil as a disallowed deduction making the portion of the rbil within the limitation an allowed deduction sec_382 also provides that the disallowed deduction will be carried to the next tax_year in the same manner as an nol carryforward such a provision would be unnecessary if something had already made the rbil a separately determined nol if something had made the rbil a separately determined nol why can it not be carried back of course the answer is nothing has made the rbil a h_r rep no pincite accord s rep no pincite id accord s rep no pincite h_r rep no pincite posts-140102-12 separately determined nol it remains an item of deduction to which the sec_382 limitation applies in the loss corporation’s annual tax computation whether the limited rbil is used to reduce taxable_income or to increase net operation loss-both are examples of offsetting post-change taxable_income within the meaning of sec_382 in other words the limitation equally applies to limit the rbil’s inclusion in the annual tax computation for the year irrespective of whether that computation results in a lesser amount of taxable_income or a greater amount of net_operating_loss for the year and if the latter irrespective of whether that nol is carried back and used in a pre-change year or carried forward and used in a post-change_year thus the sec_382 limitation as applied to rbils is not limiting the use of loss_carrybacks rather the limitation applies at an earlier stage to limit the item of deduction in the annual tax computation which may result in a reduced nol for the year this reduced nol can then be carried back as permitted under sec_172 and be used in years preceding the change year without restriction under sec_382 the sec_382 limitation applies to rbils in the annual tax computation in the same manner as the limitation is applied to loss carryforwards from pre-change years with rbils the part of the rbil within the limitation is allowed to do what it normally does be an item of deduction in the annual tax computation and the part of the rbil in excess of the limitation is not so allowed this treatment is in the same manner or fashion as to how the limitation is applied to nol carryforwards from pre-change years with nol carryforwards the part of the loss carryforward within the limitation is allowed to do what it normally does be part or all of an nol deduction to whatever year it is carried to as permitted under sec_172 the part of the nol carryforward in excess of the sec_382 limitation is not so allowed and as such carries forward to the next year unless it expires that is why taking all the rules together the new_loss_corporation the loss_corporation after the ownership_change can use the losses of the old_loss_corporation the loss_corporation prior to the ownership_change only to the extent the old_loss_corporation could use them that is only in an amount equal to what congress deemed to be the best objective measure of what the assets acquired at the time of the ownership_change could earn each year following the change under sec_382 b --the cumulative amount of the sec_382 limitation for the above reasons taxpayer’s position as described in its protest should be rejected and the irs’s position as described in this advice should be adopted case development hazards and other considerations ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- posts-140102-12 --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
